Case: 13-20557      Document: 00512890421         Page: 1    Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-20557                                FILED
                                  Summary Calendar
                                                                          January 6, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN BERLEY SCOTT, also known as Fresh,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-61-8


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent John Berley Scott has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Scott has filed a response. The record is not sufficiently developed to allow us
to make a fair evaluation of Scott’s claim of ineffective assistance of counsel;
we therefore decline to consider the claim without prejudice to collateral


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20557       Document: 00512890421   Page: 2   Date Filed: 01/06/2015


                                  No. 13-20557

review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied,
135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Scott’s response.     We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                           2